In a proceeding to compel respondents to restore petitioner to parole status under one sentence and to credit him with additional jail time against a second sentence, predicated upon the failure to hold a prompt final parole revocation hearing, the appeal is from a judgment of the Supreme Court, Westchester County, dated December 2, 1977, which denied the application and dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner-appellant received a reasonably prompt final hearing in the form of a parole eligibility hearing on May 24, 1977 (cf. People ex rel. Schmidt v La Vallee, 39 NY2d 886). This was six months from the date he requested a final revocation hearing (Nov. 24, 1976); he had previously stated that he did not want such a hearing. Hopkins, J. P., Latham, Damiani and Suozzi, JJ., concur.